Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 19, 2019

                                      No. 04-19-00550-CV

                                      Sergio ALANIS Sr.,
                                           Appellant

                                                v.

                                 Jesus Maria 'Chuy' ALVAREZ,
                                            Appellee

                   From the 381st Judicial District Court, Starr County, Texas
                                  Trial Court No. DC-00-328
                        Honorable Federico Hinojosa, Judge Presiding


                                         ORDER

        Appellee’s brief is due November 25, 2019. On November 14, appellee filed a motion
requesting a ninety day extension of time to file the brief. We grant the motion in part and
order appellee, Jesus Maria Alvarez, to file his appellee’s brief by January 24, 2020. (sixty
days after the original due date). The court does not ordinarily grant extensions of more than
sixty days beyond the original due date. Appellee is therefore advised that no further extensions
of time will be granted absent a motion, filed before the brief is due, that (1) demonstrates
extraordinary circumstances justifying further delay, (2) advises the court of the efforts appellee
has expended in preparing the brief, and (3) provides the court reasonable assurance that the brief
will be completed and filed by the requested extended deadline. If the brief or a timely and
conforming motion is not filed by the date ordered, the appeal may be set for submission without
an appellee’s brief.



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of November, 2019.
___________________________________
MICHAEL A. CRUZ,
Clerk of Court